Citation Nr: 1704813	
Decision Date: 02/16/17    Archive Date: 02/24/17

DOCKET NO.  11-12 328	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Whether an irrevocable election of post-9/11 GI Bill (Chapter 33) education benefits was made.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Moore, Counsel



INTRODUCTION

The Veteran served on active duty in the United States Navy from January 1996 to January 2016.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  The case is currently under the jurisdiction of the VA RO in San Diego, California.

The Veteran was scheduled for a video conference hearing at the San Diego RO in May 2016.  However, he failed to report for this hearing and provided no explanation for his failure to report.  Therefore, his hearing request is deemed withdrawn.  38 C.F.R. § 20.704(d) (2016).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action on his part is required.


REMAND

The Board remanded the Veteran's claim in August 2014.  The remand directives indicated that the AOJ should determine whether the Veteran wanted another Board hearing.  If he did not, the AOJ was directed to readjudicate the claim and issue a supplemental statement of the case (SSOC).  The AOJ scheduled the Veteran for a video conference hearing in May 2016, but the Veteran did not appear.  The AOJ then returned the case to the Board without readjudicating it or issuing an SSOC.  As the AOJ failed to follow the Board's remand directives, the case must be remanded again for the issuance of an SSOC.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999); see also C.F.R. § 19.31(c) (2016).



Accordingly, the case is REMANDED for the following action:

The AOJ should readjudicate the issue on appeal.  In doing so, the AOJ must specifically reference the evidence used in finding that the Veteran made (in connection with his February 2010 VA Form 22-1990 application for education benefits) an irrevocable election to receive education benefits under the Post-9/11 GI Bill Ch. 33 program in lieu of benefits under the MGIB Ch. 30 program.  If the claim remains denied, a supplemental statement of the case should be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the case should be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

